      Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 1 of 29




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 STEPHEN DELIEFDE                                                                    PLAINTIFF

 V.                                               CIVIL ACTION NO. 3:19-CV-226-DPJ-FKB

 ERIKA L. NIXON, ET AL.                                                          DEFENDANTS

                                    CONSOLIDATED WITH

 ARNOLD OKECHUKWU                                                                    PLAINTIFF

 V.                                               CIVIL ACTION NO. 3:19-CV-229-DPJ-FKB

 ERIKA L. NIXON, ET AL.                                                          DEFENDANTS


                                             ORDER

       There are three pending motions in these consolidated personal-injury suits, all filed by

Defendant Greyhound Lines, Inc. They are: (1) a motion to dismiss Plaintiff Arnold

Okechukwu’s claims for discovery violations, Mot. [85], in which Defendant Erika L. Nixon

joined, Joinder [87]; (2) a motion for summary judgment on all claims filed by Plaintiffs Stephen

Deliefde and Okechukwu, Mot. [90]; and (3) a motion to exclude testimony from Plaintiffs’

liability experts, Mot. [92]. For the following reasons, Greyhound’s motion for sanctions [85] is

denied without prejudice; its summary-judgment motion [90] is granted in part and denied in

part; and its motion to exclude [92] is granted in part and otherwise denied without prejudice.

I.     Background

       On January 2, 2019, Greyhound’s driver, Nixon, was allegedly intoxicated and speeding

when she lost control of her bus in heavy rain while negotiating the Pascagoula Street entry ramp

to I-55 South in Jackson, Mississippi. Plaintiffs Deliefde and Okechukwu were both passengers

on the bus and sustained injuries in the crash. They sued Greyhound and Nixon in Hinds County
      Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 2 of 29




Circuit Court, alleging claims for negligence and gross negligence. Greyhound removed the

cases to this Court, and the Court consolidated them along with several that have now settled.

II.    Motion for Sanctions

       Greyhound first seeks dismissal of Okechukwu’s claims based on alleged perjury.

“Courts possess the inherent authority to impose sanctions for misconduct and to protect the

judicial process.” Snider v. L-3 Commc’ns Vertex Aerospace, L.L.C., 946 F.3d 660, 678 (5th Cir.

2019). Dismissal with prejudice is within the Court’s discretion, but it “is an extreme sanction

that deprives a litigant of the opportunity to pursue his claim.” Id. (quoting Brown v. Oil States

Skagit Smatco, 664 F.3d 71, 77 (5th Cir. 2011)). Thus, the ultimate sanction is appropriate “only

if two conditions exist.” Id.

       First, there must be “a clear record of delay or contumacious conduct by the
       plaintiff.” That is a factual finding that [the appeals court] review[s] for clear
       error. Perjury is contumacious conduct that can satisfy the first condition.
       Second, dismissal is appropriate when “lesser sanctions would not serve the best
       interests of justice.” The district court should show on the record that it
       considered lesser sanctions.

Id. at 678–79 (quoting Brown, 664 F.3d at 77) (footnotes omitted). Greyhound must make the

first showing by clear and convincing evidence. See In re Moore, 739 F.3d 724, 730 (5th Cir.

2014) (“[W]e uphold a lower court’s decision to invoke its inherent sanctioning power only if

clear and convincing evidence supports the court’s finding of bad faith or willful abuse of the

judicial process.”).

       Greyhound says dismissal is warranted because Okechukwu “submitted a fabricated offer

letter, purportedly from a Nigerian professional basketball team, to support his exorbitant lost[-]

future[-]wage claim[,] and repeatedly committed perjury during his depositions.” Def.’s Mem.

[86] at 1. Greyhound also claims that Okechukwu’s stories about his work history and whether




                                                 2
       Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 3 of 29




he lost consciousness after the accident have evolved and demonstrate additional perjury; those

issues will be addressed later.

        Starting with the basketball offer, Okechukwu is from Nigeria. A 6’10” center, he moved

to the United States during high school to play basketball. He began his college playing career at

Adams State University, an NCAA Division II school. After one season, Okechukwu transferred

to Paine College, another Division II school, where he played two seasons and exhausted his

eligibility. Over his Division II career, he averaged just over two points and under three

rebounds per contest.

        At the conclusion of his college basketball career in 2016, Okechukwu allegedly had an

offer to play professional basketball in Europe, but he turned it down to finish school and obtain

his degree. Two years later, Okechukwu graduated from Paine, allegedly with plans for a

professional basketball career. According to Greyhound, he gave conflicting statements about

those plans to his medical providers after the wreck:

       In February 2019, Okechukwu told an orthopedist that he was “scheduled to play
        basketball overseas in April.” Records [85-6] at 8.

       He told a psychiatrist on March 19, 2019, that “he had planned to play basketball in
        Europe beginning in May.” Id. at 6.

       He told another provider in August 2019 that “he was planning to play basketball in
        Europe back in [M]arch.” Id. at 12.

        These minor inconsistencies aside, the biggest dispute relates to alleged plans to play

professionally in Nigeria. According to Okechukwu, Peter Ahmedu, the president and coach of

the Dodan Warriors basketball team based in Nigeria, “respected” that Okechukwu wanted to

finish college “and kept checking in on [him]” in the two years after his college career ended.

Okechukwu Dep. [98-10] at 19. Then, in October 2018, Okechukwu allegedly received a letter




                                                 3
        Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 4 of 29




from Ahmedu, offering a professional contract for the 2019 season. Offer Letter [85-4].

Okechukwu says he verbally accepted the offer in a subsequent phone call with Ahmedu.

         When Greyhound initially deposed Okechukwu in July 2020, he did not possess a copy

of the Warriors’ offer letter. But on September 16, 2020, Okechukwu produced an expert report

estimating that his lost wages related to the Warriors’ offer totaled $1,996,123. See Expert

Report [85-2] at 5. The following day, Okechutwu produced the Warriors’ offer letter to

Greyhound; it reflected an offer to play for the team from April through October 2019 for $1,600

(biweekly), plus use of an SUV and a place to stay. See Letter [85-4]. The single-page letter

contains neither a return address for the Warriors nor Okechukwu’s address as the addressee.

         Greyhound was skeptical, so it began “to research the Dodan Warriors and their alleged

President, Peter Ahmedu.” Def.’s Mem. [86] at 8. Greyhound claims that it ultimately tracked

down “the real owner and president of the Dodan Warriors Basketball Programme, Col. Sam

Ahmedu,” Peter Ahmedu’s brother. Id. Greyhound has submitted affidavits from the Ahmedu

brothers, in which they swear that:

        Although the letter identifies Peter as the team president, Sam was the president of the
         Dodan Warriors. Sam Aff. [85-11] ¶ 3; Peter Aff. [85-12] at 6.

        Sam, not Peter, was “the signatory of all official letters on behalf of the Dodan Warriors,
         unless as designated by [him].” Sam Aff. [85-11] ¶ 4.

        The offer letter Okechukwu produced “did not originate from the Dodan Warriors,” and
         “Okechukwu was never made an offer to play basketball with the Dodan Warriors.” Id.
         ¶ 7.

        The alleged signatory, Peter, “did not have permission or authority to extend offers.” Id.
         ¶ 9.

        “The e-mail address identified at the end of the purported offer letter does not belong to
         the Dodan Warriors.” Id. ¶ 11.

        Peter says the signature on the offer letter is “not [his] signature.” Peter Aff. [85-12] ¶ 6.


                                                   4
        Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 5 of 29




        Peter is “the Assistant Coach of the Dodan Warriors Senior Team[ and] Head Coach of
         the Warriors Basketball Academy.” Sam Aff. [85-11] ¶ 8. In his capacity as a coach,
         Peter “did not employ players or staff” and “did not have permission or authority to
         extend offers to play basketball on behalf of the Dodan Warriors.” Id. ¶ 9; accord Peter
         Aff. [85-12] ¶ 4.

        Peter is “not familiar with . . . Okechukwu,” is “not aware of any evaluation related to
         that individual,” and says he “ha[s] never spoken on the telephone to” and “did not make
         a verbal offer to” Okechukwu. Peter Aff. [85-12] ¶¶ 8, 9.

        The Dodan Warriors “have never compensated [their] players” at the rate set forth in
         Okechukwu’s offer letter. Sam Aff. [85-11] ¶ 10.

Greyhound says this evidence “conclusively proves that the offer letter produced by Plaintiff

Okechukwu was fabricated to exaggerate Okechukwu’s damages.” Def.’s Mem. [86] at 9.

Neither brother has been deposed.

         Okechukwu counters with testimony from two people who say they learned in fall

2018—before the subject wreck—that Okechukwu had received an offer to play professional

basketball in Nigeria. Specifically, a fellow Nigerian basketball player, Somto Ogukwe, testified

that he was “personally aware that [Okechukwu] was made an offer to play professionally in

Nigeria in the fall of 2018[,] and we discussed it prior to the bus wreck which was in January

2019.” Ogukwe Aff. [98-7] ¶ 7. Similarly, Chase Campbell, Okechukwu’s coach at Paine

College, testified that “[i]n the fall of 2018, . . . Okechukwu called [him] and excitedly explained

that he had received a professional basketball offer to play overseas in his home country of

Nigeria.” Campbell Aff. [98-6] ¶ 16.1

         Greyhound addresses Okechukwu’s evidence first by arguing that Ogukwe’s and

Campbell’s statements contain inadmissible hearsay. But their declarations are not being



1
  Okechukwu also offers evidence that, contrary to his affidavit, Peter Ahmedu was involved in
player development in 2018. That evidence is clearly hearsay, but Plaintiff also notes that this
issue was raised after discovery ended, so the Ahmedus have never been deposed. Given the
results of this motion, the Court need not consider this additional evidence.
                                                 5
       Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 6 of 29




considered for the truth of the matter asserted—that Okechukwu had an offer to play professional

basketball in 2018. They indicate instead that Okechukwu discussed those plans before the

subject wreck, thus, before he would have had an incentive to augment his damages. See

Anderson v. United States, 417 U.S. 211, 220 n.8 (1974) (“[E]vidence is not hearsay when it is

used only to prove that a prior statement was made and not to prove the truth of the statement.”);

see also Fed. R. Evid. 801(d)(1)(B). Accordingly, the Court is left with two stories—both

supported by sworn testimony.

        But even assuming Okechukwu was offered a roster spot in Nigeria before the wreck, it is

still possible that the October 2018 Warriors’ offer letter was fabricated. Indeed, it appears

likely that it was. So, the question is whether Okechukwu fabricated it. There are certainly

inferences on that point, but there is no clear and convincing evidence that he did. Perhaps

someone fabricated the letter at some point, but Okechukwu told others he received an offer. On

this record, Greyhound has not met its burden.

        Of course, Greyhound says this issue does not stand alone; it also disputes Okechukwu’s

evolving story regarding his work history and whether he lost consciousness in the accident. To

support those arguments, Greyhound offers the following:

       In February 2019, Okechukwu reported to a physical therapist that he was a “basketball
        player (and IT specialist).” Medical Records [85-6] at 4.

       He told a psychiatrist in March 2019 “that he was working in the IT department of a local
        trucking company, but when he wanted to return to work after the accident, he found
        ‘they had replaced [him.]’” Id. at 6.

       Okechukwu denied loss of consciousness to the paramedics who drove him to the
        hospital on the night of the accident. Id. at 1.

       He continued to deny a loss of consciousness at the emergency room that evening. Id. at
        2, 3.



                                                 6
       Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 7 of 29




       At a January 23, 2019, appointment with a neurosurgeon, Okechukwu “noted a brief loss
        of consciousness.” Id. at 5.

       Okechukwu subsequently made similar reports to additional medical providers. Id. at 7
        (“[Okechukwu] reports that he briefly lost consciousness.”), 9 (“[H]e passed out for 20–
        30 seconds.”), 10 (“He briefly lost consciousness.”), 11 (“Concussion with loss of
        consciousness of 30 minutes or less.”), 12 (“Diffuse traumatic brain injury with loss of
        consciousness of 30 minutes or less.”).

        These statements differ in some respects from the testimony Okechukwu provided in

discovery. As for his employment history, Okechukwu explained in discovery that he worked as

a student technician in Paine College’s IT Department before his graduation, and he interned at a

trucking company in 2018 before his graduation, performing IT duties. As for the loss of

consciousness, Okechukwu testified that he lost consciousness in the accident for “[a] good 20

seconds to a minute.” Okechukwu Dep. [98-8] at 62.

        Greyhound says the inconsistencies between these sworn statements and his out-of-court

comments demonstrate perjury. But that is not apparent. “A witness testifying under oath or

affirmation [commits perjury] if she gives false testimony concerning a material matter with the

willful intent to provide false testimony, rather than as a result of confusion, mistake, or faulty

memory.” United States v. Dunnigan, 507 U.S. 87, 94 (1993).

        Starting with the employment issues, Okechukwu’s sworn statements are not entirely

inconsistent with the more general statements he made to the providers; one would normally

expect statements made under threat of perjury to be more precise. Moreover, what he said

under oath about his employment—that he was not working when the accident happened—seems

less favorable to his claim and therefore less likely to be the result of perjury. For all the Court

knows, the sworn statements were true, and the out-of-court comments were inaccurate.

        The consciousness issue is different: Okechukwu’s statements the night of the accident

suggest he never lost consciousness, whereas his subsequent statements say he did. There is

                                                  7
       Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 8 of 29




evidence that Okechukwu suffered a brain injury that night, though the parties dispute its extent.

Regardless, inconsistencies of this degree are commonplace and insufficient to warrant

dismissal. Instead, they will be subject to vigorous cross examination at trial. See United States

v. St. Junius, 739 F.3d 193, 202 (5th Cir. 2013) (“Evidence of a witness’[s] prior inconsistent

statements may be admitted to impeach that witness.”); see also Fed. R. Evid. 613.

        Taking the alleged misconduct together, Greyhound has not demonstrated that this case

should be dismissed or subject to lesser sanctions. It warrants emphasis that the standard for

dismissing a case is high, and Greyhound has not proven contumacious conduct by clear and

convincing evidence. See Snider, 946 F.3d at 678 (explaining that whether a defendant has

shown “a clear record of delay or contumacious conduct by the plaintiff . . . is a factual finding”

for the district court) (quoting Brown, 664 F.3d at 77).2

III.    Motion for Summary Judgment

        Because it admits vicarious liability for Nixon’s simple negligence, Greyhound seeks

summary judgment on the remaining claims against it.

        A.     Standard

        Summary judgment is warranted under Federal Rule of Civil Procedure 56(a) when

evidence reveals no genuine dispute regarding any material fact and that the moving party is

entitled to judgment as a matter of law. The rule “mandates the entry of summary judgment,

after adequate time for discovery and upon motion, against a party who fails to make a showing




2
  That said, this is a close call. Greyhound may not have met the burden to impose sanctions, but
it has presented strong evidence that something is amiss. And, while this looks like a jury
question at this point, things might look different after the Court hears the live, sworn testimony
at trial and can evaluate the witnesses’ credibility. Accordingly, the motion is dismissed without
prejudice to reasserting it at the close of evidence. Finally, the Court reminds all parties that
perjury is a criminal offense. See 18 U.S.C. §§ 1621, 1623.
                                                 8
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 9 of 29




sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The party moving for summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Id. at 323. The

nonmoving party must then “go beyond the pleadings” and “designate ‘specific facts showing

that there is a genuine issue for trial.’” Id. at 324 (citation omitted). In reviewing the evidence,

factual controversies are to be resolved in favor of the nonmovant, “but only when . . . both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc). When such contradictory facts exist, the court may “not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000). Conclusory allegations, speculation, unsubstantiated assertions, and

legalistic arguments have never constituted an adequate substitute for specific facts showing a

genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir.

2002); Little, 37 F.3d at 1075; SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993).

       B.      Analysis

       On the final day of the discovery period, Greyhound supplemented its discovery

responses and included the following admissions:

       Greyhound admits, acknowledges, and stipulates that Erika Nixon’s simple,
       ordinary negligence was the proximate cause of the subject accident. Greyhound
       further admits, acknowledges, and stipulates that because Erika Nixon was acting
       within the course and scope of her employment with Greyhound at the time of the
       subject accident Greyhound is vicariously liable for the simple, ordinary
       negligence of Erika Nixon.

Def.’s Supp. Resps. [92-10] at 8. Based on those concessions, Greyhound now seeks summary

judgment on Plaintiffs’ direct, simple-negligence claims, and it says Plaintiffs have come


                                                  9
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 10 of 29




forward with no facts to support a direct, gross-negligence claim against the company. As such,

Greyhound also contends that there is no basis to award punitive damages.

                1.      Direct, Simple-Negligence Claims Against Greyhound

        Plaintiffs allege both vicarious and direct simple-negligence claims against Greyhound.

The latter are based on theories of negligent training, negligent supervision, negligent

entrustment of the bus to Nixon, and negligence per se. Greyhound argues that those direct-

liability claims must now be dismissed because it has conceded that Nixon’s simple negligence

occurred within the course and scope of her employment and proximately caused the crash, thus

admitting its vicarious liability.

        Since 1983, federal district courts in Mississippi have consistently made an Erie guess3

that “the Supreme Court of Mississippi would approve the dismissal of a claim of negligent

entrustment against an employer who has already confessed liability for its employee’s conduct

under the theory of respondeat superior.” Walker v. Smitty’s Supply, Inc., No. 5:06-CV-30-

DCB-JMR, 2008 WL 2487793, at *5 (S.D. Miss May 8, 2008); see Cole v. Alton, 567 F. Supp.

1084 (N.D. Miss. 1983) (first making that Erie prediction); Gaddis v. Hegler, No. 3:10-CV-249-

CWR-LRA, 2011 WL 2111801, at *3 (S.D. Miss. May 26, 2011) (explaining that federal courts

in Mississippi have applied the rule to “negligent entrustment and related claims” and collecting

cases); Harris v. MVT Servs., Inc., No. 1:06-CV-251-LG-RHW, 2007 WL 2609780, at *1 (S.D.

Miss. Sept. 7, 2007) (applying rule to negligence per se claims). These cases represent the




3
  See Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938) (“Except in matters governed by the
Federal Constitution or by acts of Congress, the law to be applied in any case is the law of the
state.”); Howe ex rel. Howe v. Scottsdale Ins. Co., 204 F.3d 624, 627 (5th Cir. 2000) (explaining
how courts make an Erie guess as to content of state law where the state supreme court has not
ruled on an issue).


                                                10
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 11 of 29




majority view in other jurisdictions as well. See Welch v. Loftus, 776 F. Supp. 2d 222, 225 (S.D.

Miss. 2011).

       The Erie guess made by these federal courts is consistent with an analogous opinion from

the Mississippi Supreme Court and a non-binding opinion from the Mississippi Court of

Appeals. In Nehi Bottling Co. of Ellisville v. Jefferson, the employer admitted vicarious liability,

and the court held that it was therefore error to admit evidence of the employee driver’s prior

accidents. 84 So. 2d 684, 687 (Miss. 1956). In Carothers v. City of Water Valley, the

Mississippi Court of Appeals directly considered the issue and followed the federal courts. 242

So. 3d 138, 144 (Miss. Ct. App. 2017) (Griffis, J.), cert. denied, 246 So. 3d 67 (Miss. 2018).

Writing for the court, now Mississippi Supreme Court Justice Kenny Griffis held, “The City

admitted vicarious liability. Thus, there was no need to show that it was negligent in hiring,

training, retaining, or entrusting Officer Jackson.” Id. (affirming dismissal under Rule 12(b)(6)).

Notably, the Mississippi Supreme Court denied certiorari. 246 So. 3d 67.

       “The reasoning underlying these cases is that once an employer has admitted that it is

liable for an employee’s actions, evidence pertaining only to issues of negligent hiring,

entrustment, supervision, or maintenance becomes superfluous and possibly unfairly

prejudicial.” Roberts v. Ecuanic Exp., Inc., No. 2:12-CV-84-KS-MTP, 2012 WL 3052838, at *2

(S.D. Miss. July 25, 2012).

       Plaintiffs acknowledge this authority but offer a few reasons to reject it. First, they claim

that as “a carrier of passengers for hire,” Greyhound must “exercise the highest degree of care

and diligence for the safety of its passengers.” Pls.’ Mem. [102] at 18 (quoting Goodwin v. Gulf

Transp. Co., 453 So. 2d 1035, 1036 (Miss. 1984)). Even if true, Greyhound admitted Nixon’s

proximate fault under ordinary care; ergo, she likewise failed to adhere to heightened standards.



                                                11
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 12 of 29




        Plaintiffs next argue that “dismissing the negligence claims no longer makes sense in

jurisdictions adopting any form of comparative fault” because “accident victims must be

permitted to present evidence of any and all proximate cause[s] of their injuries, including that of

the truck company’s direct negligence.” Pls.’ Mem. [102] at 24; see Gordon v. Great W. Cas.

Co., No. 2:18-CV-967, 2020 WL 3472634, at *4 (W.D. La. June 25, 2020) (“Where an

employer’s potential fault is merged with that of the employee, the jury might not have a true

picture of either party’s wrongful acts—which may, in turn, magnify the comparative fault of the

plaintiff or other individuals.”).

        Although Greyhound initially asserted comparative fault in its Seventh Affirmative

Defense, it subsequently stipulated that Nixon’s negligence “was the proximate cause of the

subject accident” when asked to identify “anyone else” whose acts “constitute a proximate cause

of the incident.” Def.’s Supp. Resps. [92-10] at 8. And because Greyhound accepted vicarious

liability, Plaintiffs are entitled to fully recover for their compensable injuries.

        Next, Plaintiff directs the Court to the following comment from the Restatement (Second)

of Agency:

        In addition to liability under the [negligent entrustment or supervision] rule stated
        in this Section, a master may also be subject to liability if the act occurs within the
        scope of employment. In a given case the employer may be liable both on the
        ground that he was personally negligent and on the ground that the conduct was
        within the scope of employment.

Restatement (Second) of Agency § 213 cmt. h (citation omitted) (cited in Pls.’ Mem. [102] at

24). While the Mississippi Supreme Court has “expressly quoted and adopted the principles of .

. . § 213,” it has cited only the general negligent-entrustment-or-supervision rule of liability set

forth in that section. Foradori v. Harris, 523 F.3d 477, 486 (5th Cir. 2008) (citing Tillman ex

rel. Migues v. Singletary, 865 So. 2d 350, 353 (Miss. 2003)). The Mississippi Supreme Court

has never relied upon or applied the rule expressed in comment h, and that rule conflicts with the
                                                   12
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 13 of 29




Mississippi Court of Appeals opinion in Carothers and the consensus among federal district

courts in Mississippi following Cole.

       Finally, Plaintiffs say they never accepted Greyhound’s stipulations of vicarious liability

and Nixon’s negligence. But they point to no authority suggesting that they must acquiesce in

Greyhound’s acceptance of partial liability. In Stokes v. Captain D’s, LLC, Judge Aycock

considered a motion in limine in which the plaintiff asked that the defendants “be precluded from

referencing attempts to stipulate to liability.” No. 1:16-CV-152-SA-DAS, 2018 WL 1621042, at

*3 (N.D. Miss. Apr. 4, 2018). Judge Aycock denied the plaintiff’s “attempt[] to reject the

[d]efendants’ admission [of liability].” Id. at *4. The Court agrees with Judge Aycock’s

approach; Plaintiffs need not agree to Greyhound’s admission of liability.

       As a final note, Plaintiffs are not entitled to double recovery, so they could not recover

separate damages for Greyhound’s vicarious liability and its direct fault (if any). Thus, allowing

“[p]roof of negligent entrustment or the like . . . is unnecessary and duplicitous at best, and at

worst could provide unduly prejudicial evidence that is ultimately irrelevant.” Welch, 776 F.

Supp. 2d at 225; see also Cole, 567 F. Supp. at 1085 (noting practical effect of allowing plaintiff

to proceed on negligent entrustment after admitting vicarious liability “would be to

allow plaintiffs to introduce at trial evidence of the driver’s prior traffic violations, otherwise

inadmissible under [Rule] 404(b)”). Greyhound is entitled to summary judgment on the direct,

simple-negligence claims.

               2.      Gross-Negligence Claims and Punitive Damages

       A claim for punitive damages will lie only where the plaintiff shows, by clear and

convincing evidence, that the defendant acted with “actual malice, gross negligence which

evidences a willful, wanton or reckless disregard for the safety of others, or committed actual



                                                  13
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 14 of 29




fraud.” Miss. Code Ann. § 11-1-65(1)(a). Plaintiffs aver that Greyhound was grossly negligent,

thus entitling them to punitive damages.

       Greyhound says the Court should grant partial summary judgment on gross-

negligence/punitive damages for four primary reasons: (1) the gross-negligence claims were

insufficiently pleaded; (2) admitting vicarious fault eliminates the gross-negligence claims; (3)

there is no vicarious liability for gross negligence; and (4) Plaintiffs failed to prove gross

negligence by clear and convincing evidence.

                       a.      Whether Plaintiffs Properly Pleaded Gross Negligence

       Greyhound claims that “Plaintiffs failed to identify any grossly negligent conduct

attributable to Greyhound” in their complaints and that their “allegations of gross negligence

attributable to Greyhound do not meet the pleading requirements under Iqbal and Twombly.”

Def.’s Mem. [91] at 7 (citing Evans v. Roger’s Trucking, Inc., No. 3:10-CV-157-DCB-JCG, 2019

WL 5295198, at *2 (S.D. Miss. Oct. 18, 2019)).

       Maybe, but even if the complaints were insufficient, it is unclear why those initial

pleadings now matter. For starters, Greyhound knew Plaintiffs made conclusory assertions of

gross negligence in their complaints yet never filed a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6) or Rule 12(c). See Mot. [90] (citing Fed. R. Civ. P. 56).

       Had it done so, and had the Court concluded that the claims were insufficiently pleaded,

the Court would have allowed Plaintiffs to seek leave to amend. See Dierlam v. Trump, 977 F.3d

471, 478 n.44 (5th Cir. 2020) (“While a court can dismiss a deficient pleading, it should provide

‘at least one opportunity to cure pleading deficiencies before dismissing a case, unless it is clear

that . . . the plaintiffs advise the court that they are unwilling or unable to amend in a manner that




                                                  14
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 15 of 29




will avoid dismissal.’” (quoting Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313

F.3d 305, 329 (5th Cir. 2002)) (emphasis added by Dierlam).

       Regardless, Plaintiffs have now provided factual particulars—and record evidence—to

support their claims that Greyhound acted with gross negligence. So, even if the Court construes

Greyhound’s present motion as alternatively seeking dismissal under Rule 12(c), something

Greyhound does not mention, it would convert the motion under Rule 12(d) and consider

Plaintiffs’ evidence. The Court’s ruling on this motion is not limited to the bare allegations of

the two complaints.

                       b.     Whether Admitting Vicarious Liability Eliminates the Gross
                              Negligence Claims

       Greyhound hopes that by admitting vicarious liability for Nixon’s simple negligence, it

will avoid punitive damages. As it described the argument in its reply, “[b]ecause Plaintiffs

cannot maintain a compensatory claim against Greyhound, they cannot maintain a punitive[-]

damages claim against Greyhound.” Def.’s Reply [109] at 2 (quoting Clark v. Lard Oil Co.,

Inc., No. 2:18-CV-00109-KS-MTP, 2019 WL 5802379, at *7 (S.D. Miss. Sept. 6, 2019)).

       Greyhound builds that argument from Judge Starrett’s observation in Clark that

“[p]unitive damages do not exist in a vacuum. Absent a valid claim for compensatory damages,

there can be no claim for punitive damages.” Id. (citing Clark, 2019 WL 5802379, at *7). But

context matters. In Clark, Judge Starrett dismissed the simple negligence claims for negligent

hiring, training, and entrustment after the employer admitted vicarious liability. Id. at *4. And

the court did hold that a direct claim against the defendant would be required for punitive

damages, as “no punitive damages [are] allowed on a vicarious liability theory.” Id. at *4–5, *5

n.9. But Judge Starrett also assumed that the plaintiff had separately pleaded a claim for gross




                                                15
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 16 of 29




negligence, noting that, if proven, that claim would support punitive damages. Id. at *6–7

(granting summary judgment because plaintiff offered no evidence of gross negligence).

       Judge Starrett took the same approach in Roberts v. Ecuanic Express, Inc., where he more

directly observed: “This Court has previously implied—if not explicitly held—that a plaintiff’s

independent claims for punitive damages against an employer may proceed despite the

employer’s admission that its employee was acting in the course and scope of employment.” No.

2:12-CV-84-KS-MTP, 2012 WL 3052838, at *2 (S.D. Miss. July 25, 2012) (collecting cases).

This Court agrees with that assessment; Greyhound cannot avoid punitive damages by admitting

only vicarious liability for Nixon’s simple negligence.

                      c.      Whether Greyhound Is Vicariously Liable for Punitive Damages

       Greyhound finds firmer footing when it says there is no vicarious liability for punitive

damages. Plaintiffs do not address this argument, which appears legally correct. See Lee v.

Harold David Story, Inc., No. 3:09-CV-696-TSL-MTP, 2011 WL 3047500, at *2 (S.D. Miss.

July 25, 2011) (finding that employer “cannot be vicariously liable for punitive damages on

account of [employee’s] gross negligence”). Accordingly, summary judgment is granted to the

extent Plaintiffs pleaded a vicarious claim for punitive damages

                      d.      Whether Plaintiffs Have Offered Proof of Gross Negligence

       The real question is whether Plaintiffs’ evidence creates a question of fact regarding

gross negligence, which they must show in this case to obtain punitive damages. But first,

there’s a procedural wrinkle. Under section 11-1-65, the liability and punitive-damages phases

must be bifurcated:

       (b) In any action in which the claimant seeks an award of punitive damages, the
       trier of fact shall first determine whether compensatory damages are to be
       awarded and in what amount, before addressing any issues related to punitive
       damages.

                                                16
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 17 of 29




       (c) If, but only if, an award of compensatory damages has been made against a
       party, the court shall promptly commence an evidentiary hearing to determine
       whether punitive damages may be considered by the same trier of fact.

Miss. Code Ann. § 11-1-65(1)(b)–(c).

       Assuming the Court can address punitive damages under Rule 56, it is important to note

that the standards are different under Rule 56 than they would be after the liability phase. Under

section 11-1-65(1)(c), “the trial court is the gatekeeper for the issue of whether punitive damages

. . . should be submitted and considered by a jury.” Doe v. Salvation Army, 835 So. 2d 76, 78–79

(Miss. 2003). When making that ruling after the liability phase, “the trial court decides whether,

under the totality of the circumstances and viewing the defendant’s conduct in the aggregate, a

reasonable, hypothetical trier of fact could find either malice or gross neglect/reckless disregard.”

Id. (emphasis added) (citing Ross-King-Walker, Inc. v. Henson, 672 So. 2d 1188, 1191 (Miss.

1996)). Thus, the Court must weigh the evidence when performing its gatekeeping function. Id.

       Rule 56 is different. Under that rule, summary judgment is warranted only when “the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In making that determination, the Court

may “not make credibility determinations or weigh the evidence.” Reeves, 530 U.S. at 150. And

it must “view the evidence ‘in the light most favorable to the opposing party.’” Tolan v. Cotton,

572 U.S. 650, 657 (2014) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)).

       This Court has previously noted this distinction. See, e.g., Noel v. Wal-Mart Stores, Inc.,

No. 3:17-CV-203-DPJ-FKB, 2018 WL 1440538, at *4 (S.D. Miss. Mar. 22, 2018) (holding that

Rule 56 standards apply to 11-1-65(1)(c) inquiry before trial). Other courts have done likewise.

See Welch, 776 F. Supp. 2d at 227 (denying partial summary judgment on punitive damages and

noting that evidence must be viewed in light most favorable to nonmovant); Evans v. Hayes, No.



                                                 17
      Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 18 of 29




2:05-CV-379-KSM-TP, 2006 WL 2975473, at *4 (S.D. Miss. Oct. 17, 2006) (denying partial

summary judgment due to factual disputes and reserving issue until after liability phase).

       Here, Plaintiffs’ gross-negligence claims survive Greyhound’s Rule 56 motion when the

facts are viewed in the light most favorable to them. Primarily, Plaintiffs say Greyhound (1)

never received Nixon’s valid employment history, (2) instructed Nixon not to take a blood-

alcohol test after a 2016 accident, (3) allowed Nixon to drive despite two other wrecks, safety

issues, and other poor performance, (4) failed to provide an on-site supervisor at the Jackson

terminal the night of the crash, (5) had actual knowledge of Nixon’s drinking problems, and (6)

never obtained a valid drug or alcohol test for Nixon during her nearly four years of employment

with the company.

       There is evidence to weigh against all this, and the Court recognizes the steep burden

Plaintiffs face under section 11-1-65. But on this record, under the Rule 56 standard, summary

judgment is not warranted. Finally, “the denial of summary judgment on the issue of punitive

damages does not foreclose the possibility that the Court might ultimately refuse to submit the

question to the jury.” Welch, 776 F. Supp. 2d at 227.

       For these reasons, Greyhound’s summary-judgment motion is granted as to the direct,

simple-negligence claims against it but is denied as to gross negligence and punitive damages.

IV.    Daubert Motion

       Greyhound seeks to exclude Plaintiffs’ liability experts Thomas Pittman (toxicologist),

Kevin Bundy (accident reconstructionist), and Roger Allen (industry expert). Greyhound’s

motion invokes the Court’s gatekeeper function under Federal Rule of Evidence 702. See

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 n.7 (1993). Rule 702 provides:

       If scientific, technical, or other specialized knowledge will assist the trier of fact
       to understand the evidence or to determine a fact in issue, a witness qualified as

                                                 18
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 19 of 29




         an expert by knowledge, skill, experience, training, or education, may testify
         thereto in the form of an opinion or otherwise, if (1) the testimony is based upon
         sufficient facts or data, (2) the testimony is the product of reliable principles and
         methods, and (3) the witness has applied the principles and methods reliably to
         the facts of the case.

Fed. R. Evid. 702.

         Whether a proposed expert should be permitted to testify under Rule 702 “is case, and

fact, specific.” Hodges v. Mack Trucks Inc., 474 F.3d 188, 194 (5th Cir. 2006) (citation

omitted). Moreover, the district court retains “‘broad latitude’ both in deciding how to determine

whether an expert’s testimony is reliable, and ultimately, whether the testimony is, in fact,

reliable.” Id. (quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 142 (1999)).

         “A party seeking to introduce expert testimony must show ‘(1) the testimony is based

upon sufficient facts or data, (2) the testimony is the product of reliable principles and methods,

and (3) the witness has applied the principles and methods reliably to the facts of the case.’”

Smith v. Goodyear Tire & Rubber Co., 495 F.3d 224, 227 (5th Cir. 2007) (quoting Fed. R. Evid.

702). A court should “make certain that an expert, whether basing testimony upon professional

studies or personal experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.” Kumho Tire, 526 U.S. at 152. “The

party offering the expert must prove by a preponderance of the evidence that the proffered

testimony satisfies the rule 702 test.” Mathis v. Exxon Corp., 302 F.3d 448, 459–60 (5th Cir.

2002).

         This gatekeeper function does not, however, replace a trial on the merits. “Vigorous

cross-examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but admissible evidence.”




                                                   19
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 20 of 29




Daubert, 509 U.S. at 596. With these standards in mind, the Court turns to Plaintiffs’ three

liability experts.

        A.      Dr. Thomas Pittman

        Dr. Thomas Pittman is a forensic toxicologist who offers opinions based on the .15%

blood-alcohol concentration (BAC) that Nixon registered at the scene of the accident. His

opinions include: (1) Nixon likely consumed five to six glasses of wine before driving the

Greyhound bus that night, (2) Nixon was so impaired by alcohol “as to be incapable of safely

operating a motor vehicle of any description,” and (3) based on her BAC, “[d]uring the time she

was at the terminal waiting to leave, [Nixon] would be exhibiting the classical signs of

intoxication or impairment, such as slurred speech, glassy eyes, [and] unsteady gate [sic].”

Pittman Report [103-1] at 5.

        Greyhound takes no issue with Pittman’s expertise or his methodology. Instead,

Greyhound tracks its summary-judgment motion and argues that there should be no evidence

related to the cause of the accident because Greyhound has admitted vicarious liability.

Greyhound also says that it “does not dispute Nixon’s post-crash alcohol results obtained by the

Jackson Police Department so Plaintiffs’ Toxicologist’s opinions and testimony are irrelevant,

cumulative, and will not assist the trier of fact.” Def.’s Mem. [93] at 2.

        Starting with the first two opinions regarding the amount of alcohol Nixon consumed and

its impact on her driving, that evidence completes the story but is not overly probative as to

Greyhound during the compensatory-damages phase of the trial. But, as noted above, the Court

denied Greyhound’s summary-judgment motion on the gross-negligence claims, and the

testimony would be more relevant if those claims reach the jury.




                                                 20
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 21 of 29




       Even during the liability phase, the opinions remain relevant as to Nixon. Unlike

Greyhound, Nixon has not admitted fault, and she purportedly told Jackson Police Department

officers that she consumed just “(2) shots of wine.” JPD Records [103-2] at 3. Greyhound says

this is of no moment because Plaintiffs can merely cross examine Nixon at the appropriate time.

But if she stands by that statement and continues to deny fault, the expert testimony is squarely

relevant for impeachment, and Plaintiffs are entitled to use it.

       Greyhound alternatively says the evidence would be cumulative, prejudicial, and

confusing under Federal Rule of Evidence 403. First, there is nothing confusing about it.

Second, the first two opinions are not, at this point, cumulative. While Greyhound may have

admitted the test results, it has not admitted how much Nixon consumed or how it affected her;

Nixon has admitted nothing. Third, while there may be some prejudice to Greyhound, the

evidence is probative and that probative value is not substantially outweighed by the risk of

“unfair prejudice” or any other Rule 403 concern as long as Nixon contests liability. Fed. R.

Evid. 403.

       Greyhound’s final argument for excluding the first two opinions is that they will not

assist the trier of facts. Here again, Greyhound says that it has admitted vicarious liability so the

evidence would not be helpful. As noted above, that argument may be true as to Greyhound but

not Nixon. To the extent Greyhound may suggest that expert testimony is not needed for issues

regarding impairment, it is probably true that most jurors know alcohol impairs driving; a point

that reduces the asserted unfair prejudice. But Pittman’s more precise opinions on this subject,

and the amount of alcohol it would take to reach Nixon’s BAC, fall beyond the common

understanding of lay persons and therefore may “assist the trier of fact to understand the

evidence.” Fed. R. Evid. 702; see Huffman v. Union Pac. R.R., 675 F.3d 412, 419 (5th Cir.



                                                 21
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 22 of 29




2012) (“[J]urors are generally entitled to draw their own inferences from the evidence . . . , [but]

when conclusions as to the evidence cannot be reached based on the everyday experiences of

jurors, . . . expert testimony [is] necessary to evaluate the issue.”). For these reasons, the Court

will not strike Pittman’s first two opinions.4

        Pittman’s third opinion, regarding how the consumption may have affected Nixon’s

behavior at the station, is a little different. As to it, Greyhound argues that the opinion “is not

necessary because there are multiple people’s testimony [sic] regarding Nixon’s behavior the

night of the accident.” Def.’s Reply [108] at 3; see also id. (“It is therefore cumulative and

unnecessary to have an expert testify as to how a person could be behaving when we have

testimony from multiple persons as to how Nixon was actually behaving the night of the

accident.”).

        Plaintiffs say in response that this testimony relates to “a very important issue[,] . . .

whether Greyhound knew, or should have known, that Erika Nixon was intoxicated before

operating the bus on January 2, 2019.” Pls.’ Resp. [104] at 6. That issue could reach the jury if

the Court allows the case to proceed on punitive damages, but it will not be an issue during the

liability phase, so the motion is granted as to the first phase of the trial.

        After that, it is conceivable that the opinions would be relevant and assist the Court under

section 11-1-65(1)(c) and the jury (if allowed to hear the punitive case). On the other hand, the

opinions about how Nixon might have acted could be cumulative and unhelpful if witnesses



4
  This is admittedly an odd case. Plaintiffs are now entitled to receive 100% of their allowable
compensatory damages from Greyhound, but Greyhound’s employee appears to still contest
liability. Thus, evidence that might not be admitted in a case against Greyhound alone would be
admissible against Nixon. All of this might change as the trial approaches and Nixon’s position
becomes clearer. Moreover, the Court will discuss the practical implications of the current
posture during the pre-trial conference. Accordingly, Greyhound’s motion is denied without
prejudice.
                                                   22
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 23 of 29




testify as to Nixon’s actual behavior that night. At this point, the Court has not heard these

witnesses. Accordingly, the Court denies the motion without prejudice and will allow the parties

to address this issue after the liability phase.

        B.      Kevin Bundy

        Kevin Bundy is an accident reconstruction expert. Bundy provides a summary of the

evidence, including deposition testimony, and describes how the accident took place. He then

offers nine formal opinions. Opinions seven and nine generally summarize the others. Opinion

seven states:

        It is my opinion that his wreck happened because Ms. Nixon was driving too fast
        for the conditions, failed to maintain control of her vehicle, and failed to keep
        proper lookout. Ms. Nixon was driving more than 15mph over the posted speed
        limit at night in the rain. The wiper blades were not seen crossing the windshield
        in the dashcam video. As the bus approached the ramp, Ms. Nixon failed to slow
        the bus, and failed to attempt to turn with the curve, causing the bus to exit the
        roadway. The bus left the roadway and traveled onto a downhill slope as Ms.
        Nixon turned the steering wheel to the right. The bus turning to the right on the
        slope caused the bus to roll onto the driver’s side (left side) of the bus. The bus
        slid on the ground several [sic] until coming to a stop. Ms. Nixon misjudged the
        ramp and the curve.

Bundy Report [103-3] at 10–11. Opinion nine states:

        Based on above, the actions and/or inactions of Erika Nixon and her employer
        Greyhound constitute negligence and violate Greyhound’s policies, state law, and
        the Federal Motor Carrier Safety Regulations and this caused the subject wreck.
        Further, due to her impairment from alcohol, her excessive speed, the adverse
        weather conditions, and the fact that common carriers such as Greyhound owe the
        highest duty of care for the safety of their passengers, the Defendants were
        grossly negligent and/or reckless and this caused, and or contributed to, the
        subject wreck.

Id. at 11. The other seven opinions mostly track these two, but opinion eight adds that there is no

evidence of fault by any passenger or other vehicle. Id.

        Greyhound elects to keep things simple and does not parse Bundy’s report. As with

Pittman, Greyhound apparently accepts Bundy’s expertise and his methodology and instead


                                                   23
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 24 of 29




asserts that its stipulation on proximate cause renders Bundy’s opinions “irrelevant, cumulative,”

and not helpful to the trier of fact. Def.’s Mem. [93] at 2. Greyhound also says that there is

nothing complex about how this accident happened, so Bundy’s opinions would not assist the

jury. Def.’s Reply [108] at 4. Finally, Greyhound notes that Bundy is not qualified to offer

medical opinions. Id.

       The Court agrees to some extent. To begin, Bundy would not be qualified to offer

medical opinions related to injuries caused by the accident. Also, at the liability phase, Bundy’s

opinions regarding Greyhound’s alleged acts or omissions would be irrelevant and substantially

more prejudicial than probative. Fed. R. Evid. 401–403.

       Beyond those holdings, the Court denies this motion without prejudice. Much could

happen between now and trial, but it presently appears that Nixon has not conceded liability. So,

as to the claims against her, the crash dynamics may still be an issue. Indeed, it appears that she

at least initially blamed the accident on the weather conditions. See Allen Report [92-11] at 6.

Once her trial position is known, Greyhound may revisit this portion of the motion.

       C.      Roger Allen

       The bulk of the parties’ briefing addresses opinions from Roger Allen, an expert in the

transportation industry. Like Pittman and Bundy, Greyhound accepts Allen’s expertise and

argues that its liability stipulation nullifies the need for the testimony. Unlike the other two

witnesses, Greyhound also argues that Allen’s opinions are speculative and unreliable.

       Turning to the substance of Allen’s opinions, Plaintiffs summarize them as follows:

       First, Mr. Allen opines that Greyhound and Ms. Nixon are required to exercise the
       highest degree of care and diligence for the safety of their passengers. Second,
       Greyhound had several red flags based on Ms. Nixon’s violations of policy and
       being on the high[-]risk list. Third, Greyhound did not verify Ms. Nixon’s
       previous employment and thus she was disqualified from driving a commercial
       vehicle. Fourth, Greyhound violated its own practice by not having a supervisor

                                                 24
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 25 of 29




         at the terminal prior to Ms. Nixon leaving with the bus full of passengers. Fifth,
         Greyhound failed to use ordinary care based on Greyhound’s actual awareness of
         the risk involved and acted with conscious indifference to the safety of others.
         Sixth, the Defendant failed in its monitoring of its drivers and this caused and/or
         contributed to Ms. Nixon’s driving while intoxicated. Seventh, Greyhound
         violated numerous federal regulations and the company’s own policies and this
         caused and/or contributed to the wreck. Eighth, Greyhound did not properly
         conduct drug and alcohol testing and ordered Ms. Nixon to violate the law. In
         light of the above, Mr. Allen opines that Greyhound was negligent because it did
         not follow certain regulations and that Ms. Nixon was negligent because she was
         speeding, driving under the influence of alcohol, and driving in bad weather. He
         states that the negligence, gross negligence, and recklessness of Greyhound
         caused or contributed to the subject crash.

Pls.’ Mem. [104] at 9–10 (citations omitted).

         These opinions mostly address Plaintiffs’ claims against Greyhound; what Allen does say

about Nixon is primarily a predicate for his Greyhound opinions. See Pls.’ Resp. [104] at 11

(describing the need for the testimony). But to the extent his opinions do relate to Nixon’s fault,

Plaintiffs have not shown that they would be admissible. The Court starts there because, absent

admissible opinions regarding Nixon, Allen’s opinions are not admissible during the liability

phase.

         For starters, the opinions regarding Nixon’s fault would not “assist the trier of fact to

understand the evidence.” Fed. R. Evid. 702. “[E]xpert testimony does not assist where the jury

has no need for an opinion because it easily can be derived from common sense, common

experience, the jury’s own perceptions, or simple logic.” Thomas v. City of Cedar Park, No. A-

07-CA-002-LY, 2008 WL 11416959, at *2 (W.D. Tex. June 3, 2008) (citation omitted).

         Here, Allen first opines that Nixon caused the accident, yet even assuming Allen

possessed the expertise to reconstruct an accident, he has not based his opinion on “scientific,

technical, or other specialized knowledge.” Fed. R. Evid. 702(a). He merely observes that she

wrecked the bus because she was intoxicated, driving too fast, and her jacket may have

obstructed her view. Allen Report [92-11] at 25. A lay jury does not need an expert to
                                                  25
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 26 of 29




“understand [this] evidence” and is equally capable of drawing those conclusions. Fed. R. Evid.

702(a).

          Allen also opines that Nixon’s conduct violated Greyhound policy and applicable laws

and regulations. Allen Report [92-11] at 8–12. But if the jury concludes that Nixon caused the

accident because she was impaired, distracted, and speeding, it does not require an expert to

explain that she violated company policies and applicable laws that prohibit speeding and driving

while impaired or distracted. See J.S. v. Am. Inst. for Foreign Study, Inc., No. SA-12-CA-1036-

XR, 2013 WL 5372531, at *9 (W.D. Tex. Sept. 24, 2013) (excluding expert testimony because

jury was equally capable of reading company policies and determining from the evidence

whether they had been violated).

          Because this evidence regarding Nixon’s fault is not admissible, and because Greyhound

has accepted vicarious liability for Nixon’s simple negligence, the Court agrees with Greyhound

that his testimony would be unhelpful and inadmissible in the initial liability phase of the trial.

But after that phase, the Court must consider Greyhound’s alleged gross negligence during a

section 11-1-65(1)(c) hearing. And Allen’s opinions could be relevant to that decision as well as

during a punitive phase (if any).

          Although the Court has invested considerable resources studying the briefs, the cited

record evidence (and then some), and the applicable law, it requires clarification before deciding

the extent—if any—to which Allen’s opinions will be accepted during the section 11-1-65(1)(c)

hearing or a subsequent punitive phase. As noted before, the Court exercises “broad latitude

both in deciding how to determine whether an expert’s testimony is reliable, and ultimately,

whether the testimony is, in fact, reliable.” Kumho Tire Co., 526 U.S. at 142 (emphasis added).




                                                  26
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 27 of 29




       For the parties’ benefit, the Court has concerns regarding Allen’s opinions that will need

to be addressed. While Allen is certainly qualified as an expert in this field, “without more than

credentials and a subjective opinion, an expert’s testimony that ‘it is so’ is not admissible.”

Hathaway v. Bazany, 507 F.3d 312, 318 (5th Cir. 2007) (quoting Viterbo v. Dow Chem. Co., 826

F.2d 420, 424 (5th Cir. 1987)). Along these lines, when an expert says a defendant violated

industry standards, the expert needs to identify those standards. See Benavides v. County of

Wilson, 955 F.2d 968, 973 (5th Cir. 1992) (affirming district court’s exclusion of expert’s

subjective opinions unmoored to applicable standards).

       For example, Allen says Greyhound should have monitored its drivers in real time using

Drive Cams. Allen Report [92-11] at 11. Yet he cites no regulations or industry standards that

would require such monitoring. Similarly, he faults Greyhound for failing to have an on-

premises supervisor at the terminal before Nixon departed. Id. Again, the Court could not find

any reference to an applicable regulation or industry standard that Greyhound violated.

       Similar questions exist regarding Allen’s opinion that Greyhound failed to verify Nixon’s

previous employment. It seems accepted that Greyhound used a third party to check prior

employment, and that, in at least one instance, no response was received despite repeated

requests. Plaintiffs apparently rely on these facts to argue that “Greyhound began the hiring

process by failing to follow federal regulations requiring it to confirm details of Defendant

Nixon’s previous employment.” Pls.’ Resp. [104] at 12.

       It is not clear whether Allen holds that same view. His report suggests that Greyhound

may have violated Federal Motor Carrier Safety Regulation (FMCSR) § 391.23, which he

describes as follows:

       Under FMCSR § 391.23 Investigation and inquiries DOT Interpretations Question
       2: May motor carriers use third parties to ask State agencies for copies of the

                                                 27
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 28 of 29




       driving record of driver-applicants? Yes. Driver information services or
       companies acting as the motor carrier’s agent may be used to contact State
       agencies. However, the motor carrier is responsible for ensuring the information
       obtained is accurate. Greyhound is ultimately responsible to verify previous
       employment and driving records. I find Greyhound did not receive valid previous
       employment history.

Allen Report [92-11] at 7. This language relates to inquiries to “State agencies” and does

not mention former employers. Id. In addition, neither the parties nor Allen seem to

address 49 C.F.R. § 391.23, which appears to require “good faith efforts” to contact

previous employers.

       Absent argument, the Court is reluctant to base a ruling on this code section. And

in any event, it is unclear from Allen’s deposition testimony whether he believes

Greyhound violated any regulations or industry standards by failing to verify Nixon’s

prior employment. See Allen Dep. [92-12] at 95 (stating, when asked about Greyhound’s

efforts under applicable regulations, “[i]t’s sufficient if they tried to contact” the previous

employers, though noting he, himself, would “not . . . take that person’s word for it” and

would require verification). After reading the back-and-forth in his deposition, it is not

clear whether Allen ever clearly stated the basis for this and other opinions. The Court

wishes to explore those issues.

       Finally, though the parties did not address it, Allen may not offer opinions like his

conclusion that Greyhound was grossly negligent. Allen Report [92-11] at 24. Federal

Rule of Evidence 704 states that “[t]estimony in the form of an opinion or inference

otherwise admissible is not objectionable because it embraces an ultimate issue to be

decided by the trier of fact.” But the rule does not allow “the witness to tell the jury what

result to reach . . . [or] give legal conclusions.” Owen v. Kerr-McGee Corp., 698 F.2d




                                                  28
     Case 3:19-cv-00226-DPJ-FKB Document 110 Filed 09/13/21 Page 29 of 29




236, 240 (5th Cir. 1983). The Court notes that the examples it has provided are just that,

examples. They are offered to help the parties frame the issues at trial.

       In sum, Allen may not testify during the liability phase of the trial. Nor may he

offer opinions that reconstruct the accident, tell the jury what to find, or offer legal

conclusions. After the liability phase, the Court will hear from Allen and will determine

the extent, if any, to which his opinions should be considered under section 11-1-

65(1)(c), and, if necessary, during a punitive phase.

V.     Conclusion

       The Court has considered all issues. Those not directly addressed would not have

changed the outcome. Greyhound’s motion for sanctions [85] is denied without prejudice; its

summary-judgment motion [90] is granted in part and denied in part; and its motion to exclude

[92] is granted in part and otherwise denied without prejudice. The parties are instructed to

contact the Court’s courtroom deputy within ten days of this Order to set the case for a Zoom

status conference during which pre-trial and trial dates will be discussed.

       SO ORDERED AND ADJUDGED this the 13th day of September, 2021.

                                               s/ Daniel P. Jordan III
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  29
